Appeal by employer and insurance carrier from an award for death benefits in favor of a dependent mother of the deceased employee. The employer was engaged in the business of conducting a motion picture theatre. Decedent was employed as a manager. On September 5, 1932, while decedent was engaged in the regular course of his employment an explosion occurred in the theatre resulting in injuries to several patrons. The State Industrial Board found that while decedent was lifting and carrying a woman patron from the orchestra of the theatre to another room he suffered a strain which resulted in a right inguinal hernia and that operative interference became necessary, and that following such operation and as a result thereof the decedent died. The Board also. found that decedent’s mother was dependent upon his services. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.